DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 34.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (1) the first conductor is electrically connected to a gate of the second transistor and the second conductor is not connected to the gate of the second transistor (claim 1), (2) the first conductor is electrically connected to the third conductor and the second conductor is not connected to the first conductor (claim 2), and (3) the first conductor is electrically connected to a gate of the second transistor and the second conductor is not connected to the gate of the second transistor, wherein the display element is electrically connected to a wiring through the first 5transistor and the second transistor (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1 thru 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 10-11 of claim 1, the applicant states “the first conductor is electrically connected to a gate of the second transistor and the second conductor is not connected to the gate of the second transistor”; however, it is unclear how the applicant is defining the term “connected.”  For example, in FIG. 42B, and 42C, the applicant shows first and second transistors; however, it appears all the transistors are at least indirectly connected to each other, either through lines 912, 914 and/or other connections.  Therefore, in the limitation “the second conductor is not connected to the gate of the second transistor”, it is unclear how the applicant is defining the term “not connected” when there are at least indirect connections between all the structures in the display device.  Appropriate clarification and/or correction are required.  Further, most of the terminology used in the claims (i.e. first transistor, second transistor, first channel formation region, first conductor, second conductor, source wiring, etc.) is not used in the specification, and most of the Examiner’s interpretation is speculative as many structures in the display device may be construed as the first conductor, for example.  Specifically, it is unclear whether the first conductor is actually the gate wiring 912 shown in FIG. 42B or the source electrode 19 shown in FIG. 43.  Appropriate clarification and/or correction are required
	In lines 11-12 of claim 2, the applicant states “the first conductor is electrically connected to the third conductor and the second conductor is not connected to the first conductor”; however, it is unclear how the applicant is defining the term “connected.”  For example, in FIG. 42B, the applicant shows the transistors being all connected together and is unclear how parts of the transistors such as the second conductor and the first conductor could not be connected together.  Also see the 112 rejection regarding claim 1 above.  The same applies to claim 3 which contains the similar limitation “the first conductor is electrically connected to a gate of the second transistor and the second conductor is not connected to the gate of the second transistor, wherein the display element is electrically connected to a wiring through the first 5transistor and the second transistor.”

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	In view of the 112 rejection above, claim(s) 1 thru 4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamazaki et al US 2012/0138922 A1.  Yamazaki discloses (see, for example, FIG. 29C) a display device comprising a pixel 520 wherein the pixel comprises a liquid crystal element 524, first transistor 521, second transistor 522, first channel formation region, second channel formation region, first conductor (i.e. to the right of the transistor 521), and second conductor (i.e. to the left of the transistor 521 and directly connected to the line 525).  The liquid crystal element is electrically connected to a source wiring 525 through the first transistor 521, and second transistor 522.  In FIG. 11A, Yamazaki discloses a first channel formation region 359, and first and second conductors 361 which sandwich the first channel formation region.  Because of the 112 rejection, Yamazaki does not clearly disclose the first conductor being electrically connected to a gate of the second transistor and the second conductor being not connected to the gate of the second transistor; however, it would have been obvious to one of ordinary skill in the art to have the first conductor being electrically connected to a gate of the second transistor and the second conductor being not connected to the gate of the second transistor in order to accommodate multiple transistors in the same pixel with different, independent gate signals.  
Regarding claim 2, Yamazaki discloses (see, for example, FIG. 29C) a display device comprising a pixel 520 wherein the pixel comprises a liquid crystal element 524, first channel formation region, second channel formation region, first conductor (i.e. to the right of the transistor 521), second conductor (i.e. to the left of the transistor 521 and directly connected to the line 525).  The liquid crystal element is electrically connected to a source wiring 525 through the first channel formation region 521, and the second channel formation region 522.  In FIG. 11A, Yamazaki discloses a first channel formation region 359, and first and second conductors 361 which overlap and sandwich the first channel formation region.  The third conductor is the gate 365 which overlaps a channel formation region.  Because of the 112 rejection, Yamazaki does not clearly disclose the first conductor is electrically connected to the third conductor and the second conductor is not connected to the first conductor; however, it would have been obvious to one of ordinary skill in the art to have the first conductor is electrically connected to the third conductor and the second conductor is not connected to the first conductor in order to accommodate multiple transistors in the same pixel with different, independent gate signals.  
Regarding claim 3, Yamazaki discloses (see, for example, FIG. 29C) a display device comprising a pixel 520 wherein the pixel comprises a display element 524, first transistor 521, second transistor 522, first channel formation region, second channel formation region, first conductor (i.e. to the right of the transistor 521), and second conductor (i.e. to the left of the transistor 521 and directly connected to the line 525).  The display element is electrically connected to a wiring 525 through the first transistor 521, and second transistor 522. In FIG. 11A, Yamazaki discloses a first channel formation region 359, and first and second conductors 361 which sandwich the first channel formation region.  Because of the 112 rejection, Yamazaki does not clearly disclose the first conductor is electrically connected to a gate of the second transistor and the second conductor is not connected to the gate of the second transistor; however, it would have been obvious to one of ordinary skill in the art to have the first conductor is electrically connected to a gate of the second transistor and the second conductor is not connected to the gate of the second transistor in order to accommodate multiple transistors in the same pixel with different, independent gate signals.  
Regarding claim 4, see, for example, paragraph [0195] wherein Yamazaki discloses the display element being an organic EL element, and paragraph [0199] wherein Yamazaki discloses the wiring 525 may be a signal line (i.e. power line wiring).

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee 
June 28, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815